I am not physically able closely to examine the very extended record in this case to determine my opinion of the guilt or innocence of the accused. I agree with the general observations in the majority opinion, however, particularly the rejection of the recommendation of the referee that, since certain transactions of the accused were not performed in his capacity as attorney, this court is then without authority to enter into a consideration of the liability of the accused in these disbarment proceedings. If a lawyer is not an honest man, he will not be an honest lawyer, and honesty is an essential qualification for admission to the bar. The bar cannot afford to have dishonest men practice under its banner, and the public is entitled to insurance by this court that dishonest men are not knowingly, under the sanction of the bar, permitted to prey upon it.
The majority opinion brands this man as a man of such criminal tendencies that, if correct, unfit him for the highly *Page 504 
confidential duties of an attorney at law. He is found to be dishonest, to have committed perjury at the trial, and to have attempted to deceive the court. The dishonesty might merit the mercy of the court under the present unusual economic conditions, but the deliberate attempt to deceive this court should merit our contempt, and the perjury found by the court, which could not possibly have resulted from the mistake of accused, is unpardonable and warrants severe punishment. The Penal Code punishes perjury by imprisonment in the penitentiary of from one to fourteen years (Rev. Codes 1921, sec. 10888). We are excusing him after finding him guilty by the penalty of a reprimand and $750 fine. He still insists he is innocent and he is not praying for mercy. The penalty, under the findings, is wholly inadequate. I therefore dissent.